
	
		II
		112th CONGRESS
		1st Session
		S. 2007
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 15, 2011
			Mr. Baucus (for himself,
			 Mr. Hatch, Mr.
			 Kerry, Mr. Lugar,
			 Mr. Wyden, Mr.
			 Blunt, Mr. Durbin,
			 Mr. Brown of Massachusetts,
			 Mr. Cardin, Mr.
			 Isakson, Mr. Coons, and
			 Mr. Thune) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the African Growth and Opportunity
		  Act to extend the third-country fabric rule, to add South Sudan to the list of
		  countries eligible for designation under that Act, and for other
		  purposes.
	
	
		1.Amendments to the African Growth and
			 Opportunity Act
			(a)Extension of AGOA Third-Country
			 RuleSection 112(c)(1) of the
			 African Growth Opportunity Act (19 U.S.C. 3721(c)(1)) is amended by striking
			 September 30, 2012 each place it appears in the text and in the
			 heading and inserting September 30, 2015.
			(b)Designation of South SudanSection 107 of the African Growth
			 Opportunity Act (19 U.S.C. 3706) is amended by inserting Republic of
			 South Sudan (South Sudan). after Republic of South Africa (South
			 Africa)..
			
